Citation Nr: 1128697	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim based on PTSD encompasses benefits based on any other acquired psychiatric disorder.  In this case, the record indicates that the Veteran has a diagnosis of depressive disorder.  As such, the Board will consider the issue of service connection for depressive disorder at this time.

The issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran was diagnosed with depressive disorder at a September 2008 VA examination.  However, the examiner did not address the etiology of that disorder.  Accordingly, remand is required for this purpose.  Again, per Clemons, the instant claim encompasses any acquired psychiatric disorder.

With respect to the claimed PTSD, VA records have confirmed the Veteran's claimed in-service stressor of enemy attack on his unit while stationed in Phan Rang, Vietnam.  Regarding a diagnosis, such was made by a private psychiatrist in September 2007.  However, the results of the Personality Assessment Inventory (PAI) test conducted at that time were listed as invalid, and therefore uninterpretable.  At the September 2008 VA examination, the Veteran was found not to meet the criteria for a diagnosis of PTSD.  The VA examiner considered the earlier PTSD diagnosis from the private provider, but noted that such diagnosis was insufficient based on the invalid PAI test results.  He further remarked that such method of testing used was not sufficient for VA compensation and pension purposes.  The VA examiner used the Clinician-Administered PTSD Scale for the DSM-IV (CAPS), which he identified as the recommended interview scale because it utilized a structured interview and allows for the frequency and intensity of symptoms to be quantified.  While the Veteran had reported isolated symptoms of PTSD, the VA examiner determined that these were not enough to warrant a DSM-IV diagnosis.

As noted above, there is a divergence of opinion in the record as to whether the Veteran currently carries a diagnosis of PTSD.  This issue need not be resolved at present.  As another examination is required to determine the etiology of the diagnosed depressive disorder, the Veteran should again be tested to clarify whether a diagnosis of PTSD is also appropriate.


Accordingly, the appeal is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current depressive disorder, as well as any other acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should provide a current diagnosis, and opine whether it is at least as likely as not that any current depressive disorder is related to the Veteran's military service.  All opinions should be accompanied by a clear rationale.      				

If a diagnosis of PTSD is found to exist, the examiner should opine whether it is at least as likely as not that such diagnosis is based on the confirmed in-service stressor of an enemy attack at Phan Rang. 

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2. Thereafter, readjudicate the claim of service connection in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

